
	
		II
		110th CONGRESS
		2d Session
		S. 3462
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2008
			Mr. Schumer (for himself
			 and Mrs. Clinton) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To ensure that the courts of the United States may
		  provide an impartial forum for claims brought by United States citizens and
		  others against any railroad organized as a separate legal entity, arising from
		  the deportation of United States citizens and others to Nazi concentration
		  camps on trains owned or operated by such railroad, and by the heirs and
		  survivors of such persons.
	
	
		1.Congressional
			 findingsCongress finds as
			 follows:
			(1)During World War
			 II, more than 75,000 Jews and thousands of other persons were deported from
			 France to Nazi concentration camps, on trains operated for profit by the
			 Société Nationale des Chemins de fer Français (in this Act referred to as
			 SNCF), including deportations to Auschwitz and Buchenwald.
			 Numerous citizens and residents of the United States were among those on the
			 trains or had relatives on the trains. United States servicemen who were pilots
			 shot down over France were also among the persons deported on the SNCF trains
			 to Nazi concentration camps.
			(2)United States
			 citizens and others have sought redress against SNCF by filing a class action
			 suit in the United States District Court for the Eastern District of New York.
			 The named plaintiffs and class members include United States Army Air Force
			 pilots and United States citizens.
			(3)The complaint filed
			 alleges that SNCF, a separate corporate entity which remained independent
			 during World War II, operated the deportation trains for a profit, as ordinary
			 commercial transactions. SNCF remained under French civilian control throughout
			 World War II and is alleged to have collaborated willingly with the German Nazi
			 regime.
			(4)The complaint
			 alleges that SNCF provided the necessary rolling stock, scheduled the
			 departures, and supplied the employees to operate the trains bound for the
			 concentration camps. SNCF allegedly charged an ordinary passenger coach fare
			 for the deportations, calculated per person and per kilometer, and considered
			 these trains as ordinary commercial activities. The plaintiffs further contend
			 that SNCF herded as many people as possible into each car, requiring passengers
			 of all ages and sexes, including the elderly and young children, to stand
			 throughout the trip of several days’ duration, with no provision for food or
			 water and no sanitary facilities. The complaint further alleges that SNCF
			 cleaned the trains after each trip, removing the corpses of persons who
			 perished during transit due to the execrable conditions of the train cars. The
			 destination was in each case a camp in which the deportees were to be
			 exterminated, worked to death, or made to suffer terrible and inhuman
			 conditions.
			(5)The complaint
			 contends that SNCF’s actions violated the Principles of the Nuremberg Tribunal,
			 1950, relating to crimes under international law (earlier recognized by the
			 Martens Clause of the Hague Convention IV of 1907), and aided and abetted the
			 commission of war crimes and crimes against humanity. SNCF has not denied its
			 actions and has never disgorged the money that it was paid for the deportations
			 or otherwise compensated the deportees or their heirs.
			(6)SNCF’s records
			 concerning the deportation trains have not been made available to the
			 plaintiffs, and SNCF archives concerning its wartime activities remain closed
			 to the general public.
			(7)SNCF moved to dismiss the lawsuit on a
			 claim of sovereign immunity under the Foreign Sovereign Immunities Act of 1976
			 (28 U.S.C. 1330 and 1602 et seq.), even though it is one of the 500 largest
			 corporations in the world, earns hundreds of millions of dollars from its
			 commercial activities in the United States, and is not accorded sovereign
			 immunity under the laws of France. SNCF’s motion to dismiss the lawsuit was
			 granted by the United States District Court for the Eastern District of New
			 York. Plaintiffs appealed the decision, their appeal was granted, and the case
			 was remanded for further proceedings. In November 2004, on remand, the Court of
			 Appeals for the Second Circuit determined that SNCF was entitled to immunity
			 and affirmed the dismissal of the complaint. The Second Circuit stated that
			 the railroad’s conduct at the time lives on in infamy but
			 concluded that the evil actions of the French national railroad’s former
			 private masters in knowingly transporting thousands to death camps during World
			 War II are not susceptible to legal redress in Federal court
			 today..
			(8)This lawsuit,
			 which arises from the unique historical facts of the deportation of persons to
			 Nazi concentration camps, presents issues of substantial importance to citizens
			 and veterans of the United States. Many of those who have sought redress
			 against SNCF are elderly and would have difficulty traveling outside the United
			 States in order to pursue their claims elsewhere. The courts of the United
			 States are and should be a proper forum for this lawsuit. The Foreign Sovereign
			 Immunities Act of 1976, which had not been enacted at the time of SNCF’s
			 actions during World War II, was not intended to bar suit against the
			 SNCF.
			2.Access to United
			 States courts for holocaust deportees
			(a)Jurisdiction of
			 district courtsThe United States district courts shall have
			 original jurisdiction, without regard to the amount in controversy, of any
			 civil action for damages for personal injury or death that—
				(1)arose from the
			 deportation of persons to Nazi concentration camps during the period beginning
			 on January 1, 1942, and ending on December 31, 1944; and
				(2)is brought by any
			 such person, or any heir or survivor of such person, against a railroad
			 that—
					(A)owned or operated
			 the trains on which the persons were so deported; and
					(B)was organized as a
			 separate legal entity at the time of the deportation, whether or not any of the
			 equity interest in the railroad was owned by a foreign state.
					(b)Other laws not
			 applicableSections 1330 and 1601 through 1611 of title 28,
			 United States Code, or any other law limiting the jurisdiction of the United
			 States courts, whether by statute or under common law, shall not preclude any
			 action under subsection (a).
			(c)Inapplicability
			 of statutes of limitationNo action described in subsection (a)
			 shall be barred by a defense that the time for bringing such action has expired
			 under a statute of limitations.
			(d)ApplicabilityThis
			 section shall apply to any action pending on January 1, 2002, and to any action
			 commenced on or after that date.
			
